 A & A TILE COMPANY237CharlesB. Harris and Al Pense,d/b/a A & A TileCompanyandLinoleum and CarpetLayers LocalUnion1236,International Brotherhood of Painters,DecoratorsandPaperhangersofAmerica,AFL-CIO. Case 36-CA-1831February 20, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSCompany, herein called the Respondents.' The amendedcomplaint alleges violations of Sections 8(a)(5) and (1)and 2(6) and (7) of the Labor Management Relations Act,as amended, 69 Stat. 136, herein called the Act. Theparties, except Charging Party, waived oral argument,briefs filed by the General Counsel and Respondent andthe oral argument of Charging Party have been carefullyconsidered.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTSOn November 21, 1969, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding,findingthatRespondentshad notengaged in certain alleged unfair labor practices andrecommending that the complaint be dismissed in itsentirety,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel and the Charging Party filed exceptions tothe Trial Examiner's Decision and supporting briefs.Respondents filed cross-exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions, briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard beforeme inPortland,Oregon, on September 16andOctober 1, 1969, on the complaint of GeneralCounsel, as amended, and the answer, as amended, ofCharlesB.Harris and Al Pense, d/b/a A & A Tile'We find it unnecessary to pass on the issues raised by Respondents'cross-exceptions to the Trial Examiner's Decision as we rind that, in anyevent,the evidence faded to establish that Respondents violated the Act, asallegedFor the same reason,we need not pass on the correctness of theTrial Examiner's findings with regard to Respondents'alleged fraudulentconcealment of its actions.Respondents are and at all times material herein haveoperated as a partnership,'engaged in the installation ofcarpet,linoleum,soft tile,and resilient floor covering, inthe Portland,Oregon,area.During the year immediatelypreceding the issuance of the complaint,a representativeperiod,Respondent purchased in excessof $50,000 worthof materials from suppliers in the State of Oregon whohad received said materials directly from outside the StateofOregon.The complaint alleges,theanswer,asamended,admits, and I find,Respondent is an employerengaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.11.THELABOR ORGANIZATION INVOLVEDLinoleum andCarpetLayersLocalUnion 1236,InternationalBrotherhood of Painters,Decorators andPaperhangersof America, AFL-CIO,herein referred to asthe Union,isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheIssueThe principle issue raised by the pleadings and litigatedat the hearing is whether Respondents, without notice toor consent by the Union, in violation of an existingcollective-bargaining agreement, paid its employees on apiece rate basis.3 The maintenance of the piece rate basis,under the circumstances, is asserted to constitute a failureand refusal to bargain with the Union, and an unfair laborpracticewithin the meaning of Section 8(a)(5) and toconstituteinterference,restraint,andcoercionincontravention of Section 8(a)(1) of the Act. In addition, itisalleged thatRespondents deliberately concealed theinstitutionand continuation of the piecework practice'The captionof thiscaseand the identity of the Respondents,inadequately set forth in the complaint,was amended at the outset of thehearing herein, as further explicatedinfra in thenext subsectionA charge herein was filed on December 12, 1968 A complaint wasissuedon July 24, 1969, and amended during the hearing herein'For approximately4 years,prior to January1968,A & A TileCompany was a partnership owned and operatedby CharlesB. Harris andCharlesClaflinIn January 1968, the partnership was expanded by theadditionof Al Pense.InMarch 1969,CharlesClaflm withdrew from thepartnership,and since that time,including the time of the issuance of thecomplaint,ithas been owned and operated by Harris and Pense,Respondents herein'Since the charge herein was filed on December 12, 1968,the 10(b)period,of limitation,commenced June 13,1968, and earlier events areconsidered only as background,for the purpose of casting light on theevents within said periodLocal Lodge No 1424(BryanManufacturingCo ) v. N L R B, 362 U S 411, 416.181 NLRB No. 37 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the Union, and this is alleged as an additionalviolationofSection8(a)(5)and (1) of the Act.Respondents deny the commission of any unfair laborpractices.As affirmative defenses Respondents assert: (a)theBoard is without jurisdiction over the interestedparties; (b) the collective bargaining agreement is illegaland unenforceable; and (c) the conduct complained ofoccurred beyond the time limitation of Section 10(b).B. BackgroundThere is no dispute as to the background facts hereinset forth.On April 15, 1966, the Respondent partnership as itexisted at that time, entered into a collective-bargainingagreementwith theUnion, identified herein as anagreement between the Union and the Associated FloorCovering Contractors with an effective date of April 1.The agreement, by its terms remained in effect untilMarch 31, 1969, and was succeeded by a new agreement,with some of the modifications resulting set forthinfraThe provision, of the 1966 agreement, with which weare herein particularly concerned appears as article VI -Wages - section 4,in toto,which provides:Compensationforallworkperformedshallbecomputed on an hourly basis. Work shall not, underany circumstances, be done by piece work, contract, norby direct bargaining between the Employer and theemployees.In view of some of the contentions advanced herein thefollowing provision of the agreement, which appears assection 6, under the same article, is set forthin totoThe Employers agree to state on all paycheck stubs orstatements each pay day an itemized account of theemployee's earnings and deductions, which will includestraight time hours worked and overtime hours worked,the hourly rate of pay, mileage and other expenses, andany and all deductions from the gross earnings madefor any reason covered by such pay check.ArticleVIIcontains the overtime provision andprovides for time and a half for all overtime, except wheredouble time is provided for. Double time applies for allwork on Sundays and holidays, and all work performedbetween the hours of 12 midnight and 8 a.m., and for allconsecutive hours of work where the work commencesbetween 12 midnight and 2 a.m.Article VIII provides the normal work day is betweenthe hours 8 a.m. and 4:30 p.m., it includes a half hourunpaid lunch period. Thus, all other hours are overtime.ArticleX provides for the payment of variouscontributions by each employer, to the First NationalBank of Oregon, as trustee for specified trusts, with copiesof the monthly report on such contributions supplied totheUnion. To the extent such reports have applicationherein, only the provisions which were effective on or afterApril 1, 1968, are set forth. There is a Resilient FloorCovering Pension Trust Fund computed on a contributionof 15 cents for each hour worked, as reported for eachemployee. A Floor Covering Union and Industry WelfareTrust provides for a similar payment in the amount of 20The complaint alleges that Respondents unilaterally inaugurated achange in its method of compensation from an hourly rate to piece work inthe summer of 1966 Since this event is alleged to have occurredapproximately 2 1/2 years prior to the riling of the charge, the complaintisrelated to the matter of continuance of an alleged practice asdistinguished from inaugurationcents for each hour A Floor Covering Industry JointApprenticeship and Journeyman Training Fund requires acontribution of 2 cents for each hour. A contribution forvacation and holiday pay is computed on the basis of apercentage of gross monthly earnings scaled upwardaccording to years of service. An Industry Fund providesforacontributionof 2 cents per hour. There is apresumption that each employee worked 50 hours in anyweek in which the Employer fails to maintain accuratetime records.EffectiveApril 1, 1969, the foregoing agreement wasreplacedby a new agreement, with a provision fortermination on March 31, 1972, unless extended as thereinprovided.The provisions of article VII, Wages replaced article VIin the earlier agreement. The provisions of section 4, setforthsupra,have been deleted. The reason for thisdeletion does not appear in this record. However, articleVII- Wages - contains the following,inter alia,assection 5:All employees covered by this Agreement shall be paidan hourly wage which shall be not less than the hourlywage established by this contract. If any employeereceivesgross compensation in a given pay period,which is in excess of the hourly rate provided in theAgreement, then in that event the Employer shall berequired to pay such employee the higher hourly ratefor the balance of the term of this Agreement .. .Any employee covered by this Agreement who entersinto any arrangement - express or implied, direct orindirect- with an Employer which contemplates anyform of compensation (other than an hourly wages asprovided for in this Agreement) shall be terminated bytheEmployer and shall not be reemployed by suchEmployer during the term of this Agreement .. .In addition, the 1969 agreement provides the same dailyhours of straight time work, as article IX, the sameovertime provision, as article X, and the same provisionsfor employer contributions set forthsupra,however withmodifications as to the amounts, per hour of work peremployee.The provisions of what was article VI, section 6, in theearlier agreement, providing a statement, on each paycheck of straight time and overtime hours worked, eachweek, appears,in toto,as article VII, section 8.C. TheAlleged Refusal To BargainThe several facets of the evidence which purportedlyestablish the existence of a piece rate system of payment,to employees,forwork performed,during the Section10(b) period,are next set forthseriatim1.The appropriate unit - the Union's majoritystatusThe collective-bargaining agreement of April 1, 1966,containsaprovision,articleIII,section 1(b),whichprovides,inter alia,that:Any employer who becomes a party to this agreement,regardless of whether such employer is or becomes amember of the Association, shall thereby become amember of the multiemployer collective bargaining unitestablished by this paragraph.Article III, section 1(a), provides for what is commonlyknown as a Union Shop. Article II defines the work A & A TILE COMPANY239jurisdiction asmeasuring, cutting, fabricating, fitting, orinstalling of carpet, linoleum, soft tile and resilient floorcovering.Article III, section 2(c) defines the employeescovered as journeyman mechanics and apprentices.The collective-bargaining agreement of April 1, 1969,contains all of the provisions of the earlier agreement setforth in the preceding paragraph, although the numberingof articles has been modifiedFinding, from stipulations of the parties, that thepartnership,as it existed on the respective dates inquestion,was signatory to the collective-bargainingagreements, it follows that the partnership voluntarilyrecognized the Union as the exclusive collective-bargainingrepresentativeof its employeesNo issue of majoritystatus appears herein.The complaint alleges and the answer denies that theemployees are in an appropriate multiemployer bargainingunit.Respondents take issue with the conclusion drawn bythe language of article III, section l(b), that an employer,bybecoming signatory to the association agreementthereby becomes a member of a multiemployer collectivebargaining unit. Respondents do not dispute the existenceof the language or the fact of their having become a partyto these agreements. I find it unnecessary to resolve thequestion of whether the employees of Respondents are, infact,members of a multiemployer or single employer unit,since either is an appropriate unit.2.Assertedadmissionsof Harris - summer 1967Chandler's appearance and recitation were unconvincingand I do not find him to be a credible witness, on thebasisofhisdemeanorandthevaguenessandimplausibility of his recitation In addition, it should benoted that the time of his alleged conversation, withHarris,was at least 10 or 12 months prior to thecommencement of the time limitation of Section 10(b)Thus, even if found credible, in the words of the SupremeCourt, it could no more shed light on the true character ofmatters occurring within said period '3Long letter and confrontation October 1968On October 8, 1968, by letter, Donald Long, businessrepresentative of the Union, advised Harris that Long hadbeen advised that Harris, in violation of article VI of theagreement, had instituted a piecework schedule. The letterrequested a meeting. On October 10, Harris responded, byletter,denyingknowledge of any violations of theagreement, but indicating a willingness to meet with Long.At a subsequent meeting, on October 14 or 15, Harrisagaindeniedpaying his employees on a pieceworkschedule.The October dates are of importance as reflecting thetime which the Union asserts as the first notice it had ofthe alleged violations. On December 12, 1968, Long filedthe charge herein.'4.Records re: Stickel and Higuera October 16 to 22,1968Robert Chandler is the owner of two floor coveringshops, in Beaverton, Oregon, a suburb of Portland.Chandler asserted that he had a conversation withCharles B. Harris, known to him as "Bing" in "July, orAugust, June," 1967. The place of the conversation was abeer tavern in downtown Portland, which Chandleridentified as Orleans Alley. Chandler's recitation was "Idon't know how the conversation got started or even howitended, but it was to the effect that he was paying hisemployees piece work, or by the piece, on formica,linoleum, ceramic tile, that he was making better moneyat it than he thought he could paying by the hour."Having asserted that Harris was paying for formica by thesquare foot, and linoleum by the yard, Chandler, first,assumed that ceramic tile was paid for by the square foot,then,when asked to be specific as to what was saidasserted "It's been a long time and I don't remember."Chandler asserted that the conversation, in question,was a portion of a meeting which extended from 7 or 8o'clock, at night, until 10 or 11, during which 10 or 12beerswere consumed, although it is obscure if thisconsumption was an individual or joint total. Chandlercould not recall what led into this conversation, how theyhappened to meet on this particular evening, during whatportionof the conversation this particular discussionoccurred, and had no memory of anything else discussedat this particularmeeting.Chandler acknowledged he hashad no discussion with Harris since the time indicated.Chandler acknowledged that at the time in question, theone company he was operating, at that time, was engagedinhome installation, as distinguished from apartmenthouse work and was not competitive with Harris. Sincethat time, the second company, which he has operatedapproximately 1 1/2 years, is engaged in apartment houseinstallationand is competitive with Harris. Chandlerasserted that, at the time of his testimony, he was a strongcompetitor of Harris and not on good terms with him.Respondents' pay week commenced each Wednesdayand ended the following Tuesday. Thus October 16 to 22,1968, was a pay week for Respondents' employees. Thetimecard of Dennis Stickel, for that week, reflects that heworked 8 hours, at straight time, each day, and 5 hours ofovertime, each day, of the normal work days of Mondaythrough Friday, and, in addition, that he worked 8 hoursof overtime on Saturday. Thus a total of 40 hours atstraighttime,and 33 hours of overtime are reflected. Thetimecard of Higuera, for the same week, reflects 8 hoursof straight time work each day, Monday through Friday,with 8 hours of overtime on Saturday, 2 hours of overtimeon both Tuesday and Friday, 3 hours of overtime on both'Local Lodge No 1424 (Bryan Manufacturing Co ) v NL R B.supraRespondents rested without presenting any evidenceAt that time noexplanation was made of Respondents'reason for not calling Harris todispute the recitationofChandler,and no request was made for acontinuanceHowever, prior to the hearing herein, onAugust 18, 1969,Respondentsfileda motion for a postponement of hearing asserting, in anaccompanyingaffidavit,thatHarris would be out of the state, on acombination business and vacationtrip, fromSeptember 10 until the endofNovember, 1969. TheRegionalDirector denied themotionTheRegional Director's order reflects that it was issued on August15 ,I find itunnecessary to attempt resolution of how the order could be issued prior tothe date ofthe filingof said motion'1 find the recitationof WilliamR. Eder to be without probative valueEder is the owner of Milwaukee LinoleumCompanyWhether he is acompetitor of Respondent is obscureEder asserted that,inMarch 1968,whileEder was a foreman atFloorcraft (unidentifiedfurther),LeeDavis,allegedlyemployed byRespondents as a ceramic tile layer, appliedfor work,requesting the samepiece work prices Davis was allegedly receiving from Respondents Ederacknowledged ceramic tile laying was not within the jurisdiction of theUnion herein, at that timeor sinceDavis' name does not appear on thelist of Respondents'employeesfrom July 1968to June 1969The recitationof Eller thatEarl Davidson,an employee of Respondents,inMarch 1968,advisedEller, after consulting a schedule,thatDavidsonhad to do "so many feet thatday" tomake a$200 check,is rejected ashearsay asto the factsought to be established 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonday and Wednesday, and 4 hours of overtime onThursday, or a total of 40 hours at straight time and 22hours of overtime. General Counsel sought to establishthat neither of these employees worked overtime, and thatthe payment of overtime was a subterfuge to concealpiecework payments.Joseph B. Snedeker and Donald Long, both businessrepresentativesof the Union, related the efforts theyexpended, during the week in question, to ascertainpreciselywhat hours these two employees were, in fact,workingSnedeker asserted that he checked on both employeeson all of these days, except Tuesday. Long asserted thathe did the checking on Tuesday. Snedeker asserted that heentered notes of his observations on a calendar, which isinevidence. In addition, Snedeker entered the reportsmade by Long.Snedeker placed the situs of Higuera's employment,during his observations that week,as inan apartmentbuilding on Northeast 41st Street, just off Powell, behindtheSafeway store. Long placed the situs of Higuera'swork as in an apartment building at Northeast 28th andGlisan. I find resolution of this disparity unnecessary.Both placed the situs of Stickel's work as being in amultipleunitapartment house in Raleigh Hills, southwestPortland. Snedeker placed the distance between these twoworksitesas approximating between 10 and 12 miles,requiring driving through the heart of Portland.Snedeker asserted that each of the named employeeswould report each morning between 8 and 8:30 a.m 6Snedeker asserted, each morning, he would pass the jobwhere Higuera was working, between 8 and 9 o'clock, andproceed to the job where Stickel was working. He wouldremain there long enough to be certain Stickel wasworking This might require 15 minutes, on any one visit.He would then drive back and forth and observe each ofthem three or four times during the day. He would be onthe west side to watch Stickel leave between 4:05 and 4.15p.m., then drive to Powell Street, arriving there between4:30 and 5 p.m., inferentially Higuera had left by then.Snedeker asserted he checked the homes of Higueraand Stickel, at least once each evening, after 7 o'clock tobe certain they had not returned to work. He deduced thatStickelwas at home by reason of seeing Stickel's Fordand Volkswagen on the premises. Snedeker admitted hedid not see Stickel, on any of these visits. Likewise,SnedekerobservedHiguera'svehiclesathishouse.Snedeker asserted one evening he saw Higuera talking toothers, and another evening cutting the grassSnedeker observedHigueraworking on Saturday,October 19, with Earl Davidson, at the Pollock apartmenthouse. Snedeker asserted, without elaboration, that Stickeldid not work that day.7- In the light of Snedeker'srecitation that he startedby observingHiguera, whose work was at a place closer to Snedeker's home, then droveto the work site of Stickel, and that he followed this pattern onthe 16th,17th, 18th,19th, and 21st, it must be concluded that Snedeker did not, infact,have any actual knowledge of the precise time at whichStickelreported'1do not credit the assertionof Snedekerthat Stickel did not work onSaturday Snedeker's entry on the calendar indicates that Stickel was homeatnoon on Saturday,October 19However, on cross-examination,Snedeker acknowledged that he never saw Stickel at his home,on any ofhis daily visits therebut "just observedhis truckin front ofhis house "Snedekerprefacedallof his testimony on the proposition that it wasdifficultfor himto followany employeefrom the shopto a particular job,because it was easy to lose them intraffic,andhe had no means ofknowingwhere theymight be working in such eventAccording toSnedeker,he concentratedon trying tofind one or two employees whoLong asserted that, on October 22, he made a record ofwhat time Higuera and Stickel "came on the job and whattime they left the job " He asserted they started ondifferent jobs "shortly after 8 o'clock." Stickel left atapproximately4:15p m.,andLongproceeded toHiguera's work site, arriving there about 5 p.m., findingHiguera "had already left for the day " Obviously, sincethese work sites were 10 or 12 miles apart, Long couldnot have observed the time of arrival or departure of both,at approximately the same time. Long, asserting he was atthe work site of Stickel at 8:15 a.m. "just drove by" thework site of Higuera in the morning, and again in theevening. Since Higuera was working inside an apartmenthouse, how Long could observe his presence or absence isobscure, and I find improbable. Long acknowledged hedid not return to either work site after 5 p.m.'Iam unable to find, as contended by General Counseland Charging Party, that the recitations of Snedeker andLong establish that Stickel and Higuera did not work theovertime hours reported during the week of October 16 to22,or that the work time reported was a guise, orsubterfuge, to cover payment of piece rates5.Excessive overtimeIhave found,supra,underBackground, that thecollective-bargaining agreement, articleX, provides formonthly contributions byRespondents to the FirstNational Bank of Oregon, as trustee for specified trusts,with copies of such monthly reports being supplied to theUnion.These contributions are predicated upon totalhours of actual work. General Counsel and ChargingPartycontend that these reports, for the periodcommencing July 1968 through June 1969, reflectexcessive overtime and are, in fact, a guise to cover thepayment of piece rates.HelenEFeuerstein,a licensed public accountant,credibly related that she prepared these reports from theoriginal time cards, initially prepared by each employee,on which computations had been made by Respondents'officeemployees. Feuerstein asserted that she did notfollow calendar months, in preparing the reports, [usuallycomputed on the basis of 4 1/3 weeks per month] butwould make her computations on the basis of completeweeks by using a 4-week month for 2 months and a5-week month for the 3rd month, which is a total of 13weeks for each quarter. She asserted this was to conformwith the requirements of the Department of Employment,state compensation (whether unemployment or industrialcommission is obscure) and Internal Revenue.Feuerstein was unable to specify, with certainty, whichmonths include a 5-week, as distinguished from the4-week, period. Except for the periods reported as August1968, and May and June 1969, what might be termed anexcessive total number of hours appear to have beenworked only by two employees, David Granum and EthanGranum. The content of these reports, in terms of totalhours for all employees, average total per employee,individuals with abnormally high totals, and the low andwould be working on a particular job for an extendedperiod of time Itdoes notfollowthat Stickel and Higuera did not work elsewhere'1findno evidence of probative value in the recitationof Long that,afterStickelandHiguera suppliedtheUnionwith copiesof theirtimecards, for the weekof October 16 to 22, the Unioncharged them withviolating theUnion'sbylaws, relative topiece workLong asserted thatStickel wasadvisedthat his "comings and goings"on the jobhad beenobserved,and Stickel refused to make a statement Higuera refused toappear at the hearingconducted by a UnionTrial Board A & A TILE COMPANY241high total of the bulk of the work force in each reportingperiod, are set forthseriatimJuly 1968, 1899 total hours, 10 employees, average189.9 hours.David Granum 307 hours, nine others between 1191/2 and 229 1/2 hours.August 1968, 2824 total hours, 10 employees, average282.4 hoursEthan Granum 463 hours, David Granum 373 1/2hours, Stickel 320 hours, Jim Fish 304 hours, J. Fish(differentSocialSecuritynumber)295hours,Davidson 297 1/2 hours, Higuera 261 1/2 hours,three others between 92 1/2 and 223 hoursSeptember 1968, 2314 total hours, 10 employees,average 231.4 hoursDavid Granum 404 hours, Ethan Granum 360 hours,eight others between 109 1/2 and 251 hours.October 1968, 2279 1/2 total hours, 9 employees,average 253 hoursEthan Granum 436 hours, David Granum 368 1/2hours, seven others between 102 and 272 hoursNovember 1968, 1739 total hours, 8 employees, average217 1/2 hours.Ethan Granum 296 1/2 hours, David Granum 2931/2 hours, six others between 182 and 210 hours.December 1968, 1855 1/2 total hours, 10 employees,average 185.5 hours.David Granum 292 1/2 hours, nine others between 56and 245 hoursJanuary 1969, 1465 1/2 total hours, 10 employees,average 146 5 hours.All between 74 1/2 and 207 hours.February 1969, 1528 1/2 total hours, 11 employees,average 139 hours.All between 26 1/2 and 180 1/2 hours.March 1969, 1892 total hours, I1 employees, average172 hours.David Granum 274 hours, ten others between 18 and220 hours.April 1969, 1942 1/2 total hours, I l employees, average176 1/2 hours.David Granum 261 hours, ten others between 107 and215 1/2 hoursMay 1969, 2587 1/2 total hours, I1 employees, average235 hours.David Granum 311 1/2 hours, Ethan Granum 2991/2 hours, J. Fish 264 hours, Stickel 259 1/2 hours,Jim Fish 254 1/2 hours, six others 117 to 242 hours.June 1969, 2550 1/2 total hours, 11 employees, average232 hours.David Granum 348 hours, Ethan Granum 293 1/2hours, T Granum 274 1/2 hours, Jim Fish 262 hours,seven others 150 to 247 hours.Absent even a scintilla of evidence whether August 1968when ten employees averaged 282.4 hours, was a 4- or5-week month, I am unable to conclude that the resultingaverage per week of either 70 1/2 or 56 1/2 hours was soexcessive as to demonstrate that the reported hours were asubterfuge for a piece rate system. The same conclusionmust be made as to October 1968, average 253 hours, andMay 1969, average 235 hoursContentions of the Parties and Concluding FindingsRespondents urge that the Board is without jurisdictionto enforce provisions of a collective-bargaining agreement.It iswell established by Board and court decisions that theBoard should not and does not undertake the actiondescribed.'However,anentirelydifferentissueispresentedhereinThesolequestioniswhetherRespondents' alleged conduct, if proven, constitutes anunfair labor practice. Determination of that question hasbeen vested exclusively in the Board, by Congress.Respondents urge the time limitation of Section 10(b)precludes a finding of an unfair labor practice since thecomplaintallegesthe practice, complained of, commencedin the summer of 1966. However, the complaint also setsforth an alleged continuing violation, i.e , the payment ofwages on a piece rate basis, unilaterally instituted, withoutnotice to and bargaining with the Union. These allegationsrelate to the period commencing in June, 1968. 1 find nomerit in the contention.'°Similarly, I find no merit in the assertion of ChargingParty that concealment "from the Union" by Respondents"foreclosed the company from invoking the limitationprovision [of]- Section 10(b)." The cases cited do not sohold.Respondents correctly assert, in their brief, that theBoard, inRussell-NewmanMfg. Co, Inc,167NLRBNo. 156, did not hold the fraudulent concealment ofunfair labor practices operates to toll the period oflimitations.Respondents correctly assert the Board heldthat the limitations period will not begin to run until theunfair labor practice became effective and known to theemployeesIfinsunnecessary any extended treatment of thedoctrine of fraudulent concealment, alleged as an unfairlabor practice, and urged by Charging Party, in closingargument. Respondents correctly urge that the burden ofproving not only acts of concealment but also that by theexercise of reasonable diligence the Union could not haveknown or discovered the facts allegedly concealed is thatof General Counsel. There is not a scintilla of evidencethat the employees of the Respondents did not know thebasis upon which they were paid The so-called excessivehourswerereportedtotheUnion,eachmonth,commencing July 1968. The content of prior reports isobscure and no inference can be drawn as to hours ofwork prior to July 1968. Thus, the facts relative to hoursof work, during the 6-month period preceding the filing ofthe charge, rather than being concealed, were submitted tothe Union promptly, each month.Ihave found,supra,that article VI, section 4, of theApril 19, 1966, to March 31, 1969, agreement expresslyprohibits piece work Respondents urge that this provisionwas abandoned during 1969 negotiations. It is undisputedthat it does not appear in the 1969 agreement, apparentlybeing replaced by the provisions of article VII, section 5,supraThe deletion of the provision does not render mootthe question' of whether an unfair labor practice was'Morrison-KnudsenCo, Inc v N L R B,418 F 2d 203 (C A 9),NLRB v C& C Plywood Corp,385 U S 421, 425-428,N L R B vStrong,393 U S 357"Local Lodge No 1424 v NLRB , supra 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommitted.Iturn next to the question of whether the evidenceestablishes the existence of a piece rate. I have rejected,for reasons set forth,supra,the recitations of Chandlerand Eiler, relative to events predating the commencementof the 10(b) period.Ihave, for reasons set forth,supra,rejected theassertionsof Snedeker and Long, to the extent theysought to establish that Stickel and Higuera did not, infact,work the overtime hours which the timecard of eachreflects, during the period of October 16 to 22, 1968. I donot believe that Long, simply by passing by the apartmentworksite, whereHiguera wasemployed, in a matter of 30seconds, as he related, could determine that Higuera wasor was not present. Similarly, I do not believe, as relatedby Snedeker that his visits to the home of Stickel, eachevening during that work week, and his observing thatStickel's two automobiles were there, permits a conclusionthat Stickel was at home, or that he did not work anyovertime on any of those evenings.In so finding, I am notunmindful that Stickel's timecard reflects 5 hours ofovertime for each of those eveningsWhile it is true thatSnedeker, asserted that he saw Higuera, on two evenings,at the latter's home, he did not specify the precise days ofthe week. Higuera's timecard reflects as little as 2 hoursof overtime and at most 4 hours of overtime during theevenings in question. Thus it is not improbable that eventhough Snedeker saw Higuera, [at home] Higuera alsoperformed overtime work the same evening. I find theevidence inconclusive and without sufficient probativevalue to support the conclusion sought, i e., that Stickeland Higueradid not, in fact, work overtime, and that theovertime was a subterfuge to obscure the payment of apiece rate.We are thus left with the question of whether therecords of substantial overtime as reported, the facts beingundisputed, establish a guise or subterfuge to obscure theexistence and payment of piece rates. It is not urged thatonly Ethan Granum and David Granum, who obviouslyworked a substantial number of hours of overtime, werepaid piece rates. The essence of the complaint is that allof the employees were on a piece rate system. With theexception of the months of August 1968, and April andMay 1969, no one of the other employees appeared tohave worked a substantial number of overtime hours.General Counsel urges,inhisbrief,"no employer inbusiness for profit would permit his employees to padtheir time records like this if they were being paid on anhourlybasisespecially where the padding would be on thebasisof time and a half or double time. The onlyreasonable inference that can possibly be drawn from thisis that Respondent was continuing to pay his employeeson a piece-rate basis and was having them falsify theirtime records in order to conceal this piece-rate paymentfrom the Union." I fail to understand the logic or the-asserted reasonableness of the conclusion. There is noevidence herein that the employees were not paid, inaccordance with the provisions of the collective-bargainingagreement, for all hours of overtime. How Respondentsprofited by substituting a piece rate for substantial hoursof premium pay is obscure. Article VI, section6, supra,provides that each paycheck stub will contain "anitemized account" of straight time hours worked, overtimehoursworked,hourlyrateofpay,expensesanddeductions.There is no evidence that the Union eversought this information. General Counsel's presumptionsare factually unsupported in this recordGeneral Couns -I urges a 14 hour day, 30 days a month,are required to arrive at a total exceeding 400 hoursWhile arithmetically correct, such a schedule is notimplausible.There can be no doubt, as urged by General Counsel,that an employer may not unilaterally modify an existingcollective-bargaining agreement by substituting a pieceratesystem for hourly rates, particularly where thecontract specifically proscribes such action, without beingguilty of an unfair labor practice. The problem here isthat the evidence does not establish the existence of theconduct complained of.,I find no merit in the assertion ofGeneral Counsel that Respondent presented no evidenceto refute the allegations or deny the evidence of record Itisthe burden of General Counsel to produce sufficientevidenceof probative value to establish the allegedviolation.On the basis of the entire record, for the reasons setforth, I find the evidence herein does not establish thatRespondents unilaterally established a piecework ratesystem, or paid their employees on a piece rate basis, orconcealed a nonexistent condition from the Union, andthatRespondents did not engage in conduct violative ofthe provisions of Section 8(a)(5) and (1) of the Act.Upon the foregoing findings of fact and upon the entirerecord in the case I make the following:CONCLUSIONS OF LAW1.Respondents are an employer within the meaning ofSection 2(2) of the Act and are engaged in commercewithin themeaningof Section 2(6) and (7) of the Act2.Linoleum and Carpet Layers Local Union 1236,InternationalBrotherhood of Painters, Decorators andPaperhangersofAmerica,AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) of theAct.3.Respondents did not unlawfully fail or refuse tobargain with the Union, on or after June 13, 1968, anddidnotengage in conduct constituting interference,restraint,or coercion, within the meaning of Section8(a)(5) and (1) of the Act, as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, I recommend that the complaint bedismissed in its entirety.